Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-15 are allowable.  The prior art of record does not teach a collision risk mitigation pedestrian light emitter comprising:
From claim 1, the first telescoping leg and the second telescoping leg being terminally and adjacently positioned with each other;  10the first telescoping leg and the second telescoping leg being hingedly mounted to each other; the light-emitting device being terminally positioned to the first telescoping leg, opposite the second telescoping leg; the light-emitting device being adjacently mounted to the first telescoping 15leg; the locking mechanism being mechanically integrated in between the first telescoping leg and the second telescoping leg; the power source being mounted to the first telescoping leg.
From claim 9, 11the first telescoping leg and the second telescoping leg being terminally and adjacently positioned with each other; the first telescoping leg and the second telescoping leg being hingedly mounted to each other;  5the light-emitting device being terminally positioned to the first telescoping leg, opposite the second telescoping leg; the light-emitting device being adjacently mounted to the first telescoping leg; the locking mechanism being mechanically integrated in between the first 10telescoping leg and the second telescoping leg; the power source being mounted to the first telescoping leg; the power source being electrically connected to the light-emitting device; the fastening mechanism being positioned adjacent and along the second telescoping leg; and 15the fastening mechanism being mounted to the second telescoping leg.
Claims 2-8 collectively depend on claim 1.
Claims 10-15 depend on claim 9.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CHEN (US 2004/0140911 A1) shows a warning device having a flashlight head 3 pivotally mounted on bracket 12 disposed at one end of cylinder 10, switches 17a & 17b exposed to exterior of cylinder 10 near head 13, a cylindrical socket 20 movable around cylinder 10 and pivotally connected to socket 20 by . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

May 26, 2021
AC